Citation Nr: 1540387	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to September 1986, which included service in the Republic of Vietnam.  His military decorations include the Bronze Star Medal, the Armed Forces Expeditionary Medal, and the Army Commendation Medal with 2nd Oak Leaf Cluster. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and April 2011 by the Roanoke, Virginia, Regional Office of the Department of Veterans Affairs (VA).  The September 2010 rating decision granted the Veteran service connection and a 30 percent evaluation for PTSD, effective March 1, 2010.  The April 2011 rating decision denied the Veteran's claim for a TDIU.

For the reasons discussed below, the appeal of the above issues is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if any further action is required in their part.


REMAND

As pertinent to the Veteran's current claim for higher initial compensation rating for his service-connected PTSD, the pertinent private psychiatric counseling reports, dated in March 2010 and October 2010, both present the counselor's opinion that the Veteran had a low Global Assessment of Functioning (GAF) score of 37 and that he was totally and permanently disabled (although no detailed rationale in support of this finding was presented in the opinion).  This is marked contrast to the findings presented in the report of a VA-authorized psychiatric evaluation conducted in September 2010, between the two aforementioned private counseling reports, in which the Veteran was found to have a higher GAF score of 53 and was deemed to be capable of performing work from a mental health point of view, albeit in circumstances where his work environment was controlled to accommodate his psychiatric limitations.  The September 2010 examination report also indicated that the Veteran was drawing Supplemental Security Income (SSI).  The clinical evidence of record does not include the records relating to the appellant's SSI claim or any records dated after the October 2010 private counseling report.  The duty to assist requires that VA obtain all records that are relevant to the Veteran's claim.  Accordingly, the case should be remanded so that the outstanding records relating to the Veteran's SSI claim may be obtained from the Social Security Administration (SSA), as well as any other outstanding pertinent evidence.  

The Veteran's correspondence and statements in support of his appeal contain the essential contention that there has been a worsening of his disabling symptoms associated with his PTSD since the time of the September 2010 psychiatric examination.  This assertion is supported by October 2010 private counseling report that shows, on its face, that the Veteran's GAF score and employment capacity had worsened since the examination the month previously.  In any case, the differing assessments of the severity of the Veteran's PTSD during the same basic period of time requires that these be reconciled with a new clinical examination, given that there has been no VA-authorized examination of the Veteran's PTSD in five years.  The United States Court of Appeals for Veterans Claims has previously held in the case of Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his or her service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his or her current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his or her statements or testimony) that the service-connected condition has worsened since the last examination.]  

Thusly, the case should be remanded to the RO/AOJ, who should then provide the Veteran with appropriate examination to address the current severity of his service-connected PTSD.  Furthermore, while this matter is being developed on remand, the records relating to the Veteran's SSI claim and his updated medical records pertaining to his treatment for the aforementioned psychiatric disability should also be obtained. 

As the claim of entitlement to a TDIU is inextricably intertwined with the ultimate outcomes of the issue discussed above, the TDIU claim will be held in abeyance pending the aforementioned evidentiary and procedural development.  See Holland v. Brown, 6 Vet. App. 443 (1994); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment for his psychiatric disability on appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and/or private medical records pertinent to such treatment, which have not yet been associated with the evidence.

2.  The RO/AOJ should contact the SSA and request that it be provided with copies relating to the Veteran's claim for SSI benefits.  

All records obtained must be associated with his claims folder.  If the AOJ cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

3.  Then, schedule the Veteran for the appropriate VA examination(s) in connection with his claims for a higher initial rating for his service-connected PTSD and a TDIU.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal. 

With regard the aforementioned examination(s), the examining clinician(s) should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner(s) should be conducted.  All pertinent symptomatology and findings as they relate to the Veteran's service-connected PTSD as well as his other service-connected disabilities (gout, hypertension, Type II diabetes mellitus, and scars residual to surgery for excision of gynecomastia) should be reported in detail, including an objective assessment of their severity and their impact on the Veteran's social and/or occupational capacity and his ability to perform work within the context of his vocational background and history.    

The clinician(s) must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his/her/their discussions.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to his claims of entitlement to an initial evaluation in excess of 30 percent for PTSD and a TDIU, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

NOTE: The increased rating claim should be adjudicated in contemplation of the applicability of staged ratings for separate periods of time, as appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the maximum benefit sought on appeal remains denied with respect to any of the above issues currently on appeal, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

